FILED

 

9 2019
IN THE UNITED STATES DISTRICT COURT ae
FOR THE DISTRICT OF MONTANA Oe Oe a
BILLINGS DIVISION Bilings
UNITED STATES OF AMERICA, _| CR 18-157-BLG-SPW-02
Plaintiff,
ORDER
VS.
KIMBERLY ANN ORT,
Defendant.

 

 

Upon the United States’ Motion to Dismiss Indictment (Doc. 55), and for
good cause shown,
IT IS HEREBY ORDERED that the Indictment against Kimberly Ann Ort is
DISMISSED with prejudice.
IT IS FURTHER ORDERED that the warrant for arrest is QUASHED.
_ Oth
DATED this day of July 2019.

plhemenan 2 Luli.

SUSAN P. WATTERS
United States District Judge
